Application by the appellant for a writ of error co-ram nobis to vacate a decision and order of this Court dated April 12, 1993 (People v Hulls, 192 AD2d 622), affirming a judgment of the Supreme Court, Kings County, rendered December 14, 1989, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Sullivan, Balletta and Copertino, JJ., concur.